Citation Nr: 0022334	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for thrombophlebitis of 
the left leg with post-operative residuals of a left 
meniscectomy.

3.  Entitlement to an increased rating for residuals of a 
dislocated left patella, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for arthritis of the 
left knee, a residual of a dislocated patella, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, following a March 1994 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied service connection for diabetes mellitus and a 
rating in excess of 10 percent for residuals of a dislocated 
left patella.  This matter also comes before the Board 
following a June 1998 supplemental statement of the case that 
addressed a denial of service connection for thrombophlebitis 
of the left leg with post-operative residuals of a left 
meniscectomy.  In January 1999, the Board remanded the claims 
for procedural and/or evidentiary development.  In April 
2000, the RO granted an increased (20 percent) rating for the 
service-connected residuals of a dislocated left patella.  A 
separate (10 percent) rating was granted for one of the 
residuals of the dislocation-arthritis.


FINDINGS OF FACT

1.  Notice of the March 1994 decision that denied service 
connection for diabetes mellitus was issued on April 21, 
1994.

2.  A statement of the case that addressed the denial of 
service connection for diabetes mellitus was issued on 
January 25, 1996.

3.  A supplemental statement of the case that addressed the 
denial of service connection for thrombophlebitis of the left 
leg with post-operative residuals of a left meniscectomy was 
issued on June 9, 1998.

4.  No timely substantive appeal was received as to the March 
1994 denial of service connection for diabetes mellitus, or 
in response to the June 9, 1998, supplemental statement of 
the case that addressed a claim of service connection for 
thrombophlebitis of the left leg with post-operative 
residuals of a left meniscectomy.

5.  The veteran experiences no more than moderate left knee 
instability.

6.  Arthritis of the left knee is manifested by pain and 
limitation of extension to minus 5 degrees and flexion to 105 
degrees, with an additional loss of up to 50 percent of 
motion during flare-up.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing a March 
1994 denial of service connection for diabetes mellitus, or a 
June 1998 denial of service connection for thrombophlebitis 
of the left leg with post-operative residuals of a left 
meniscectomy.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), (c), 20.303 (1999).

2.  No more than 20 percent is warranted for residuals of a 
dislocated left patella that are ratable as left knee 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5257) (1999).

3.  No more than 10 percent is warranted for arthritis of the 
left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5010, 5260, 5261) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdictional Issues

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Moreover, when an issue is first addressed in a supplemental 
statement of the case (SSOC), the claimant has only 60 days 
to perfect an appeal of the newly raised issue.  38 C.F.R. 
§ 20.302(c) (1999).

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a SSOC to perfect an appeal, even if the 
additional 60-day period would extend the expiration of the 
original appeal period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that, as to the claims 
of service connection for diabetes mellitus and 
thrombophlebitis of the left leg with post-operative 
residuals of a left meniscectomy, the veteran did not timely 
file substantive appeals.  He was not granted an extension of 
time to file, and no additional pertinent evidence was 
received during the time allowed for perfecting appeals which 
would have extended the time for filing.  Specifically, the 
record shows that, in March 1994, the RO denied, among other 
things, service connection for diabetes mellitus.  Written 
notice was sent to the veteran on April 21, 1994.  A SOC was 
issued on January 25, 1996.  A SSOC, addressing the denial of 
service connection for thrombophlebitis of the left leg with 
post-operative residuals of a left meniscectomy, was issued 
on June 9, 1998.

As to both issues, the veteran failed to file with the RO a 
timely substantive appeal-a statement that sets out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching its 
determinations.  38 C.F.R. § 20.202; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  As to his claim of service 
connection for diabetes mellitus, the Board recognizes that 
the veteran, before issuance of the SOC, prepared a 
January 24, 1996, letter that might be construed as a 
substantive appeal as to the issue of service connection for 
diabetes mellitus.  However, the Board finds that it does not 
satisfy the requirement that a substantive appeal be made in 
response to the SOC.  38 C.F.R. § 20.200.  Similarly, the 
Board recognizes that the veteran and his representative 
subsequently filed additional statements with the RO that 
might be construed as a substantive appeal.  Likewise, as to 
the claim of service connection for thrombophlebitis of the 
left leg with post-operative residuals of a left 
meniscectomy, the Board recognizes that the veteran and his 
representative subsequently filed statements with the RO, 
including an October 29, 1998, Statement of Accredited 
Representation in Appealed Case, which might be construed as 
a substantive appeal as to this issue.  However, these 
presentations were submitted well after the time period for 
filing a substantive appeal had passed.  Tomlin v. Brown, 
5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 
(1999).  (When an issue is first addressed in a SSOC, the 
claimant has only 60 days to perfect an appeal.  38 C.F.R. 
§ 20.302(c) (1999).) Consequently, the Board finds that, 
absent a timely filed substantive appeal, the veteran is 
statutorily barred from appealing the March 1994 denial of 
service connection for diabetes mellitus and the June 1998 
denial of service connection for thrombophlebitis of the left 
leg with post-operative residuals of a left meniscectomy.  
The Board does not have jurisdiction to consider an appeal 
from these denials.  38 C.F.R. § 20.200; Roy, supra.

II.  Increased Rating Claims

The veteran asserts that his left knee problems due to 
service connection residuals of a dislocated left patella 
have become worse over time, manifested by chronic pain, 
instability, and/or limited range of motion, and thus more 
nearly approximate those requirements needed to qualify for 
an increased rating .  It is also requested that the veteran 
be afforded the benefit of the doubt.

The most recent VA and private treatment records, as well as 
the medical records obtained from the Social Security 
Administration (SSA), dated from June 1994 to August 1996, 
show the veteran's periodic complaints and/or treatment for 
chronic left knee pain and swelling.  See October 1994 
examination by the Pennsylvania Bureau of Disability; VA 
treatment records dated in December 1994.  Specifically, when 
examined by the Pennsylvania Bureau of Disability in December 
1994, it was reported that the veteran complained of left 
knee pain since a 1969 injury.  The diagnoses included 
chronic left knee pain and degenerative joint disease.  In 
addition, left knee x-rays taken in November 1993 revealed 
degenerative changes. 

The veteran appeared for a personal hearing at the RO in 
February 1995.  At that time, he reported that his left 
patella was last operated on in 1972 when cartilage was 
removed from the knee.  He testified that he experienced 
chronic left knee pain and periodic knee swelling.  
Additionally, range of motion of the left knee was limited 
and, when he turned sharply, his knee gave way.  He reported 
that he used a cane to walk, had difficulty climbing stairs, 
and had difficulty walking more than a short distance.  On 
occasion, fluid had to be drained from his knee.  Because he 
has 

not liked taking medication, he takes Extra Strength Tylenol 
for the pain.  The veteran also reported that he had fallen 
on occasion because the knee gave way.  Lastly, it was 
reported that the veteran's left knee had a post-operative 
scar and the left knee/lower extremity was discolored and/or 
swollen. 

When examined by VA in March 1995, the veteran complained of 
chronic left knee pain, as well as periodic swelling.  He 
also reported that kneeling, standing for long periods, going 
up and down stairs, and turning in certain directions 
aggravated his left knee pain.  On examination, there was a 
post-operative scar along the medial aspect of the left knee.  
Range of motion studies disclosed extension of 10 degrees and 
flexion of 10 to 140 degrees.  Crepitus was present in the 
left knee.  Passive movement, stretching of the medial 
collateral ligaments, and passive manipulation of the patella 
caused discomfort.  However, the patella was freely moveable.  
The diagnosis was post-operative residuals of a left knee 
injury with scar and associated with intermittent synovial 
irritation and synovitis.

At an April 1996 VA examination, the veteran stated that he 
dislocated his left knee in 1967, and in 1972 he had had an 
open reduction of the left knee with repair of the ligaments 
and cartilage.  The veteran complained of chronic left knee 
pain and giving way with lateral motion.  The veteran also 
opined that he was totally disabled due to his left knee 
problems.  On examination, he had a healed scar on the medial 
aspect of the left knee.  The left knee was tender to 
palpation and "unstable in attempting range of motion."  
Nonetheless, range of motion studies showed flexion to 80 
degrees and extension to 0 degrees.  X-rays of the left knee 
showed minimal degenerative joint disease.  The diagnoses 
included left knee instability, chronic left knee strain, and 
degenerative joint disease of the left knee. 

At a November 1999 VA examination, the veteran complained of 
left knee pain, weakness, stiffness, instability, and 
fatigability.  He also reported flare-ups related to walking 
and going up steps.  The veteran characterized the flare-ups 
as moderate in severity.  They were also reported to last 
from two to four hours.  It was reported that there was a 25 
to 50 percent additional limitation in motion when the pain 

flared-up.  The veteran also reported that he used a cane, 
but did not take medication for the left knee problems.  
Lastly, he reported that his daily living activities were 
severely curtailed by the problems he had with his knee, 
ankles, and back.  On examination, range of motion studies of 
the left knee showed extension of minus 5 degrees and flexion 
to 105 degrees.  There was a three-inch medial post-operative 
scar on the left knee.  There were negative anterior and 
posterior drawer signs.  The veteran's left knee had "mild 
to moderate" laxity, both medially and laterally.  It was 
reported that, after using the knee, he experienced weakness, 
fatigability, and incoordination, and his limit of walking 
was thereafter one quarter of a mile.  The diagnoses included 
left knee degenerative joint disease.  

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id. 


Historically, service connection has been granted for 
residuals of a dislocated left patella.  By an April 2000 
rating decision, the RO rated separately one of the residuals 
of the dislocated patella, namely arthritis.  A 10 percent 
rating was granted under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Additionally, an increased (20 percent) rating was 
awarded for other residual disability, evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Consequently, given 
that the veteran has appealed for a higher rating for all 
residual knee disability, and because the RO has, during the 
pendency of the appeal, separately rated such residuals, the 
Board will now consider whether an increased rating is 
warranted under either Diagnostic Code.

Given the disability evaluation assigned the veteran's 
service-connected left knee arthritis, he will be entitled to 
an increased rating under potentially applicable Diagnostic 
Codes if flexion of the knee is limited to 30 degrees (20 
percent) or flexion of the knee is limited to 15 degrees (30 
percent) (Diagnostic Code 5260); he will also be entitled to 
a higher rating if extension of the knee is limited to 15 
degrees (20 percent), extension of the knee is limited to 20 
degrees (30 percent), extension of the knee is limited to 30 
degrees (40 percent), or extension of the knee is limited to 
45 degrees (50 percent) (Diagnostic Code 5261).  He will be 
entitled to a rating greater than 20 percent for residuals 
other than arthritis if he has severe recurrent subluxation 
or lateral instability (30 percent) (Diagnostic Code 5257).  
38 C.F.R. § 4.71a.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a (1999).


Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

With the foregoing in mind, the Board finds that the 10 
percent rating already assigned by the RO is the appropriate 
rating for left knee arthritis under Diagnostic Code 5010-
5003 because this disability is otherwise non-compensable 
under either Diagnostic Code  5260 or 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  The record on appeal 
contains x-ray evidence of the arthritis in the veteran's 
left knee.  See VA x-rays dated in November 1992, March 1995, 
and April 1996.  Additionally, left knee range of motion was 
reported at the most recent VA examinations to be 10 to 140 
degrees, 0 to 80 degrees, and -5 to 105 degrees.  See VA 
examinations dated in March 1995, April 1996, and November 
1999.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71-3, Plate II (1999).)  Therefore, 
the Board finds that the left knee arthritis does not cause 
sufficiently reduced flexion or extension (flexion limited to 
30 degrees or extension limited to 15 degrees) to warrant a 
20 percent evaluation under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  Nevertheless, the degree of limitation 
of motion he experiences in this major joint warrants the 
assignment of a 10 percent rating under Diagnostic Code 5003.  
38 C.F.R. § 4.45(f) (1999);

Although a higher evaluation may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability 

contemplated by the 10 percent rating under Diagnostic Code 
5003.  The March 1995 examiner reported that, while the 
veteran had crepitus, and discomfort, range of motion was 10 
to 140 degrees.  In April 1996, while the left knee was 
tender to palpation and unstable, range of motion was 0 to 80 
degrees.  Moreover, the November 1999 VA examiner 
specifically reported that the veteran complained of left 
knee pain, weakness, stiffness, instability, and fatigability 
and that he had flare-ups that caused 25 to 50 percent 
additional limitation of motion.  In addition, the examiner 
opined that the veteran had degenerative joint disease of 
left knee associated with signs and symptoms as noted above 
and that "DeLuca's criteria have been addressed."  See 
November 1999 VA examination.  Nonetheless, range of motion 
was -5 to 105.  Therefore, even when taking into account an 
additional 50 percent loss in motion during flare-ups, the 
reduction of the knee's flexion and extension would not 
entitle him to a rating greater than 10 percent under 
applicable rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Under Diagnostic Code 5260, 
flexion would have to be limited to at least 30 degrees for 
the veteran to be entitled to a 20 percent rating for the 
loss in motion.  Similarly, under Diagnostic Code 5261, 
extension would have to be reduced to 15 degrees for the 
veteran to be entitled to an increased rating.  Id.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that he does not experience 
functional debility that equates to an increased rating.  
Accordingly, the veteran is not entitled to an increased 
rating under either Diagnostic Code 5260 or 5261, even when 
taking into account his functional losses due to such 
problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.  Consequently, a 10 
percent rating is warranted for the veteran's arthritis, but 
no more.  38 C.F.R. § 4.71a (Diagnostic Code 5003) (1999).

Next, the Board concludes that a rating greater than 20 
percent under Diagnostic Code 5257 is not warranted.  In 
March 1995, the VA examiner reported stretching of the medial 
collateral ligaments.  In addition, the patella was freely 
moveable and crepitus was present.  In April 1996, it was 
observed that the left knee was tender to palpation and 
"unstable in attempting range of motion."  More recently, 
in November 1999, it was reported that there were negative 
anterior and posterior drawer signs, but the examiner opined 
that the veteran had "mild to moderate" 

laxity of his left knee.  Given these descriptions of the 
degree of instability, the Board concludes that such findings 
do not suggest greater disability than already contemplated 
by the 20 percent rating for "moderate" instability.  
Accordingly, an increased rating for residuals of a 
dislocated left patella (other than arthritis), ratable as 
left knee instability, is not warranted under Diagnostic 
Code 5257.

It might be argued that the Board's analysis should include 
consideration of whether separate ratings are warranted for 
removal of cartilage with post-operative symptoms or 
impairment of the tibia and fibula.  On this point, the Board 
notes that the currently assigned 10 percent for loss of 
motion due to arthritis contemplates various symptoms, 
including pain and limitation of motion.  DeLuca, supra.  
Moreover, the 20 percent currently assigned for left knee 
instability contemplates symptoms of instability such as 
occur with loose motion.  Therefore, assigning separate 
ratings under Diagnostic Code 5258, 5259, or 5262 would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).

In addition, because the record on appeal shows that the 
veteran was service-connected for "residuals" of a 
dislocated left patella and one of the residuals was a post-
operative scar, the Board will consider whether the veteran 
is entitled to a separate compensable rating for this 
scarring under either Diagnostic Code 7803, 7804, or 7805.  
38 C.F.R. § 4.118 (1999).  In this regard it should be noted 
that the April 1996 VA examiner characterized the post-
operative scar as healed.  Additionally, there is no evidence 
in the record to suggest that the scarring is symptomatic.  
Therefore, a separate rating is not warranted under 
Diagnostic Code 7803, 7804, or 7805.


ORDER

The appeal of the March 1994 denial of service connection for 
diabetes mellitus is dismissed.

The appeal of a June 1998 denial of service connection for 
thrombophlebitis of the left leg with post-operative 
residuals of a left meniscectomy is dismissed.

A rating greater than 20 percent for residuals of a 
dislocated left patella ratable as left knee instability is 
denied.

A rating greater than 10 percent rating for left knee 
arthritis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 13 -


